DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a SECOND, NON-FINAL OFFICE ACTION for Application #17/408,858, filed on 08/23/2021.  This application is a Continuation of Application 16/823,370, filed on 03/19/2020, now abandoned. 
Claims 1-7 are pending and have been examined. 


The Examiner notes that this second non-final is being sent out because there were a couple of errors noted regarding the 101 rejection (additional claims should have been rejected) as well as an unnecessary claim objection for claim 7.  Further, there was a typographical error in the claim numbering.   Therefore, this communication is sent out in place of the original non-final office action sent out on 06/21/2022.


CLAIM OBJECTIONS

Claims 5 and 6 are objected to for containing multiple typographical errors and part of speech errors.  The claims are written with improper English as far as parts of speech and tense, such as “receiving request for assistance comprise….”  Appropriate correction is requested.  



CLAIM INTERPRETATION 

The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination 
may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” 
that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05) 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
 “ a digital assistant configured to receive……” in claim 1.
“a keyword recognition module to process text…” in claim 7.
“a speech processing module to process voice commands…” in claim 7.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.   Specifically, Figure 3 and paragraphs [0031]-[0032] clearly teach the digital assistant as comprising a processor and memory coupled to databases that perform the claimed functions.  If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being  interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph interpreted under35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph(e.g., by reciting sufficient structure to perform the claimed function);or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.(FP7.30.06). 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 USC 112(b) as being directed to multiple statutory classes and switching statutory classes from the claim from which it depends, namely the method of claim 5.  Claim 7 recites a method, but then lists “wherein” and goes on to list multiple components of what would be considered a system or apparatus rather than further limiting or adding to the method steps of claim 5.  	
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
Therefore, appropriate correction is required.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to ineligible subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 5 is directed to a method, or process.  A process is a statutory category for patentability.  
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to. Claim 1 is directed to “receive and recognize audio commands from the user, retrieving data based on the voice command by the user.”  Claim 4 is directed to “receive audio input from the user, receive text input from the user, receive current location of the user, process text and voice commands from the user.”  Claim 5 is directed to “receiving a request for assistance,  fetching geographic location of the user, and presenting live deals, promotions , and offers to the user.”  The claims are determined to be directed to a mental process.  A mental process, as described in the January 7th 2019 Patent Eligibility Guidance from page 52 of the Federal Register includes such as “concepts performed in the human mind including an observation, evaluation, judgment, opinion.”  The claim steps could easily be done mentally by a human operator, such as an in-person or by phone customer service representative with access to a physical database, such as file cabinets, or an online database which could manually be accessed, and verbally take keywords from a user who is speaking or using a device to communicate, and search for files that match the keywords and present those files.  Further, the user location could be accessed or discerned from the verbal or text exchange.  Therefore, it is determined that the claims are directed to an abstract idea, namely a mental process.        
Per Step 2A, Prong 2 of the analysis, the examiner must now identify if the abstract idea is integrated into a practical application.  The additional claim elements beyond the abstract idea include the actual “receiving” steps in claims 1, 4, and 5, assuming the request is received over some kind of network, including receiving of audio commands in claim 1, receiving of audio, text, and location in claims 4 and 7, and receiving a request for assistance in claim 5, receiving text or voice commands from the user in claim 6.  These elements are considered “receiving and/or transmission of data over a network” which is listed in the MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, and conventional," citing Symantec- see “receiving or transmitting data over a network,” Ultramercial, and buySAFE v Google.  The claim also includes the use of a network interface in claim 1, digital assistant in claims 1 and 4, database in claim 1, graphical user interface, microphone, typing element, and GPS system in claim 4.  These  components are recited at a high level of generality, and are considered generic recitations of a technical element, and not a particular machine or transformation (see MPEP 2106.05 (b) and (c)), as the components are used as tools to automate the abstract idea, such as the digital assistant being used to receive audio and text input, an interface used to communicate with users, and a network interface for communication.  Therefore, the examiner does not consider these additional elements as integrating the abstract idea into a practical application.  Claim 1 also includes the elements of “database storing merchant information” and “retrieving data from merchant database” in claim 1.  These components are considered “storing and retrieving information in a memory” (see MPEP 2106.05 (d) (ii)- Versata Dev Grp v SAP- “storing and retrieving information in a memory”) which is listed as an example of conventional computer functioning and therefore these elements are not considered to integrate the abstract idea into a practical application.  The claims also include the use of the device as being “GPS enabled” in claim 5 and a global positioning system to receive the current location of a user in claim 4.  However, the examiner takes Official Notice that it is old and well known in the communication arts at the time of filing of this application to use GPS data to determine the static or dynamic location of a user for further use.  The location could even be stored in a database after being received at a prior time from the device.  Therefore, this additional element does not integrate the abstract idea into a practical application.         
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The additional claim elements beyond the abstract idea include the actual “receiving” steps in claims 1, 4, and 5, assuming the request is received over some kind of network, including receiving of audio commands in claim 1, receiving of audio, text, and location in claims 4 and 7, and receiving a request for assistance in claim 5, receiving text or voice commands from the user in claim 6.  These elements are considered “receiving and/or transmission of data over a network” which is listed in the MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, and conventional," citing Symantec- see “receiving or transmitting data over a network,” Ultramercial, and buySAFE v Google.  The claim also includes the use of a network interface in claim 1, digital assistant in claims 1 and 4, database in claim 1, graphical user interface, microphone, typing element, and GPS system in claim 4.  These  components are recited at a high level of generality, and are considered generic recitations of a technical element, and not a particular machine or transformation (see MPEP 2106.05 (b) and (c)), as the components are used as tools to automate the abstract idea, such as the digital assistant being used to receive audio and text input, an interface used to communicate with users, and a network interface for communication.  Therefore, the examiner does not consider these additional elements to be significantly more than the abstract idea itself.  Claim 1 also includes the elements of “database storing merchant information” and “retrieving data from merchant database” in claim 1.  These components are considered “storing and retrieving information in a memory” (see MPEP 2106.05 (d) (ii)- Versata Dev Grp v SAP- “storing and retrieving information in a memory”) which is listed as an example of conventional computer functioning and therefore these elements are not considered significantly more.  The claims also include the use of the device as being “GPS enabled” in claim 5 and a global positioning system to receive the current location of a user in claim 4.  However, the examiner takes Official Notice that it is old and well known in the communication arts at the time of filing of this application to use GPS data to determine the static or dynamic location of a user for further use.  The location could even be stored in a database after being received at a prior time from the device.  Therefore, this additional element is not considered significantly more.         
When considered as an ordered combination, the examiner sees only the logical steps necessary to carry out the abstract idea, namely receiving a request and fetching geographic location for presenting content to the user.   So, the consideration of the ordered combination does not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claim 2 is considered part of the abstract idea, as the type of merchant information does not change the human operator’s ability to retrieve and present it.  Claim 3 does not change the nature of the analysis, as the system components including a processor and memory are recited at a high level of generality, and are considered generic recitations of a technical element, and not a particular machine or transformation (see MPEP 2106.05 (b) and (c)), as the components are used as tools to automate the abstract idea.  Therefore, the components are not considered significantly more.  Claim 6 is considered part of the abstract idea, as voice or text commands could be received in person or over normal communication means.  The actual “receiving” step is considered “receiving and/or transmission of data over a network” which is listed in the MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, and conventional," citing Symantec- see “receiving or transmitting data over a network,” Ultramercial, and buySAFE v Google.  Claim 7 recites several components, which the examiner is interpreting as being components of the user communication device.  These components are recited at a high level of generality, and are considered generic recitations of technical elements, and not a particular machine or transformation (see MPEP 2106.05 (b) and (c)), as components such as a GUI, a microphone, and a typing element are used for well-understood and conventional purposes such as sending a request and speaking an input.  The claim also includes a global positioning system to receive the current location of a user.  However, the examiner takes Official Notice that it is old and well known in the communication arts at the time of filing of this application to use GPS data to determine the static or dynamic location of a user for further use.  The location could even be stored in a database after being received at a prior time from the device.  Therefore, this additional element does not integrate the abstract idea into a practical application.       
Therefore, these elements are not considered significantly more than the abstract idea itself.  Therefore, claims 1-7 are rejected under 35 U.S.C. 101 as being directed to non-statutory and/or ineligible subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5 and 6 are rejected under 35 USC 102 (a) (2) as being anticipated by Blemaster, Pre-Grant Publication No. 2015/0081440 A1.
Regarding Claim 5, Blemaster teaches:
A method comprising:
receiving request for assistance via plurality of communication device of the user (see at least [0062], [0083]-[0085], [0130]-[0132], and [0179] in which user requests are received from a plurality of mobile user devices)
fetching geographical location of the user with the help of GPS enabled user device (see [0130] and [0184] and especially [0083] and [0334] which teaches fetching of user location using GPS technology)
presenting live business promotions, deals, and offers to the user via a plurality of communication device (see [0083], [0130-[0132], and [0219]-[0222])
**The Examiner notes that there is no explicit definition of “live business deals” in the applicant’s specification, and therefore the broadest reasonable interpretation to one of ordinary skill in the art is taken in the examination of this claim to include any deal or promotion that is current and has not expired.**

Regarding Claim 6, Blemaster teaches:
the method of claim 5
Blemaster further teaches:
receiving a request for assistance comprise receiving text commands from the user (see [0062], [0083], [0085], [0130]-[0132] and [0179])
fetching geographical location of the user presenting live deals, promotions, and offers around the vicinity of the user (see [0083], [0130], [0184], and [0334] in which the geographic location of the user is fetched and see [0083], [0130]-[0132], [0219]-[0222], and [0334] in which live business deals, promotions, and offers around the vicinity of the user are displayed)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7 are rejected under 35 USC § 103 as being unpatentable over Blemaster, Pre-Grant Publication No. 2015/0081440 A1 in view of Volta, Pre-Grant Publication No. 20180336605 A1.
Regarding Claim 1, Blemaster teaches:
A system comprising:
a network interface coupled to a digital assistant (see Figures 14 and 16, [0085], [0092]-[0093], [0142]-[0145], and [0218] in which the user interface is coupled to the digital assistant)
a network interface coupled to various computing devices of the customers (see [0085], [0092]-[0093], and [0218] which teaches the interface and at least [0062] which teaches multiple mobile users interacting with the digital assistant)
a digital assistant configured to receive and recognize commands from the user (see at least [0083], [0085], [0130]-[0132], and [0179] in which the digital assistant receives and recognizes various input commands for products and service queries by the user)
a digital assistant coupled to the database storing merchant information (see at least [0096], [0108]-[0109], [0116]-[0117], and [0219])
a digital assistant retrieving data from merchant database based on the input command by the user (see at least [0130]-[0132], [0179], [0184], and [0219]-[0222] in which the assistant receives stored merchant information based on the mobile user input request via the interface)

Blemaster, however, does not appear to specify:
an artificial intelligence based digital assistant
audio commands from the user
based on the voice input command by the user
Volta teaches:
an artificial intelligence based digital assistant (see at least Figures 3A-3B, [0026]-[0027], and [0074]-[0077] in which a machine learning algorithm is trained and the intelligent model is used to respond to user requests with a selection and presentation of content associated with products and services)
audio commands from the user and based on the voice input command by the user (see at least Figures 3A-3B, [0026]-[0027], and [0074]-[0077] in which the user inputs voice commands and [0075] in which the audio detector detects and analyzes the voice command) 
It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Volta with Blemastern because Blemaster already teaches responding to inputs from a mobile user with a digital assistant, but does not teach voice commands, and mobile devices are generally voice-capable and have a microphone at the time if filing of the application, and using the voice command capability would make it easier for the user to make a request, and an artificial-intelligence based assistant would allow the assistant to learn and optimize itself as more requests are fulfilled and more feedback is received.
   
Regarding Claim 2, the combination of Blemaster and Volta teaches:
the system of claim 1
Blemaster further teaches:
wherein the merchant information comprises latest offers, business promotions, and live deals within a given geographic area of the user (see [0083], [0130]-[0132], [0219]-[0222], and [0334])
**The Examiner notes that there is no explicit definition of “live business deals” in the applicant’s specification, and therefore the broadest reasonable interpretation to one of ordinary skill in the art is taken in the examination of this claim to include any deal or promotion that is current and has not expired.**

Regarding Claim 3, the combination of Blemaster and Volta teaches:
the system of claim 1
Blemaster further teaches:
comprising one or more processors and memory to communicate with the network interface and the merchant database (see at least Figures 14-17, [0142]-[0145], [0318], and [0929]-[0934] in which the digital assistant system clearly comprises a process or and memory integrated with user and merchant API’s, and in which a network interface is taught, and which clearly are coupled to databases)

Regarding Claim 4, Blemaster teaches:
An interactive digital assistant comprising:
interactive graphical user interface to communicate with the users (see Figures 14 and 16, [0085], [0092]-[0093], [0142]-[0145], and [0218] in which the user interface is coupled to the digital assistant)
at least one typing element to receive text input from the user (see at least [0130]-[0132], [0179], and especially [0338] in which the digital assistant receives and recognizes various input commands for products and service queries by the user including text using a keyboard)
a global positioning system to receive current location from the user (see [0130] and [0184] in which user location is used by the digital assistant to retrieve content for presentation, and [0083] and [0334] in which the location is determined by GPS technology) 
a keyword recognition module to process text based commands from the user (see [0089], [0104]-[0105], [0108]-[0109], [0130], [0179], [0189], and [0222])

Blemaster, however, does not appear to specify:
at least one microphone to receive audio input form the user
a speech processing module to process voice commands from the user
Volta teaches:
at least one microphone to receive audio input form the user and a speech processing module to process voice commands from the user (see at least Figures 3A-3B, [0026]-[0027], and [0074]-[0077] in which the user inputs voice commands and [0075] in which the audio detector detects and analyzes the voice command) 
It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Volta with Blemastern because Blemaster already teaches responding to inputs from a mobile user with a digital assistant, but does not teach voice commands, and mobile devices are generally voice-capable and have a microphone at the time if filing of the application, and using the voice command capability would make it easier for the user to make a request.

Regarding Claim 7, Blemaster teaches:
the method of claim 5
Blemaster further teaches:
interactive graphical user interface to communicate with the users (see Figures 14 and 16, [0085], [0092]-[0093], [0142]-[0145], and [0218] in which the user interface is coupled to the digital assistant)
at least one typing element to receive text input from the user (see at least [0130]-[0132], [0179], and especially [0338] in which the digital assistant receives and recognizes various input commands for products and service queries by the user including text using a keyboard)
a global positioning system to receive current location from the user (see [0130] and [0184] in which user location is used by the digital assistant to retrieve content for presentation, and [0083] and [0334] in which the location is determined by GPS technology) 
a keyword recognition module to process text based commands from the user (see [0089], [0104]-[0105], [0108]-[0109], [0130], [0179], [0189], and [0222])

Blemaster, however, does not appear to specify:
at least one microphone to receive audio input form the user
a speech processing module to process voice commands from the user
Volta teaches:
at least one microphone to receive audio input form the user and a speech processing module to process voice commands from the user (see at least Figures 3A-3B, [0026]-[0027], and [0074]-[0077] in which the user inputs voice commands and [0075] in which the audio detector detects and analyzes the voice command) 
It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Volta with Blemastern because Blemaster already teaches responding to inputs from a mobile user with a digital assistant, but does not teach voice commands, and mobile devices are generally voice-capable and have a microphone at the time if filing of the application, and using the voice command capability would make it easier for the user to make a request.

Conclusion
The following prior art references was not relied upon in this office action but is considered pertinent to the applicant’s invention:
Brannigan, et al., Pre-Grant Publication No. 2018/0342007 A1- teaches a voice command inputted into a user mobile device microphone for product/service information, and intelligent learning assistant selects information for display at least at [0109]-[0110]
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/           Primary Examiner, Art Unit 3682